UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number: 000-54131 CUSIP Number:675 (Check one) o Form 10-K o Form 20-F o Form 11-K x Form 10-Q o Form 10-D o Form N-SAR o Form N-CSR For period ended:January 31, 2011 o Transition Report on Form 10-K and Form 10-KSB o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q and Form 10-QSB o Transition Report on Form N-SAR For the transition period ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Full Name of Registrant: Polar Wireless Corp. Former Name if Applicable: Barricode, Inc. Address of Principal Executive Office: 4lvd. City, State and Zip Code: Palm Beach Gardens, Florida 33410 PART II RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check appropriate box.) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 10-KSB, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or Form 10-QSB or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and o (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reason why Forms 10-K, 10-KSB, 20-F, 11-K, 10-Q, 10-QSB, 10-D, N–SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed.) Registrant has been unable, without unreasonable effort or expense, to timely compile all information for the financial statements and related disclosures required to be included in its Quarterly Report on Form 10-Q for the fiscal quarter ended January 31, 2011.Registrant expects to file the Quarterly Report on or before March 22, 2011. 2 PART IV OTHER INFORMATION (1) Name and telephone number of person to contact with regard to this notification:G. Kelly O’Dea; (905) 881-8444. (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). x Yeso No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yesx No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reason why a reasonable estimate of the results cannot be made. 3 Polar Wireless Corp. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 15, 2011 By: /s/G. Kelly O’Dea Name:G. Kelly O’Dea Title: President and Chief Executive Officer 4
